DETAILED ACTION
This action is responsive to the filing of 6/1/2022. Claims 1-10 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bliss (20170126841.)

Claim 1, 6: Bliss discloses a method for visualizing screen content on a data visualization system, in which:
a) in the context of monitoring and controlling the functionality (par. 32, client application 104 can retrieve device data 110 from the industrial devices 114 via communications application 106, and can write configuration data 116 or other information to the industrial devices 114 via communications application 106) of at least one device (Fig. 1: 114a-c; par. 30, industrial devices 114—e.g., industrial controllers, motor drives, HMI terminals, etc.—are deployed within an industrial environment such as a plant facility and connected to a plant network 112), which is networked in an installation-related and operational manner to form a device network (Fig. 1: 112, plant network), in a technical installation for planning/configuring screen content (par. 29, render this data on one or more custom displays. Some such applications may also allow the user to view and modify selected device configuration parameters or setpoint values maintained on the industrial devices); 
a1) device operating data for monitoring and controlling the functionality are captured and are provided for the data visualization system (par. 31, configured to retrieve and display selected subsets of device data available on the industrial devices); 
a2) from a set of visualization aspects which is available for the device, each visualization aspect can be linked to device-specific operating data of the device operating data, which device-specific operating data are respectively tied to this visualization aspect (par. 31, display selected subsets of device data available on the industrial devices 114; view and modify the control program (e.g., ladder logic, sequential function chart, function block diagram, etc.) executing on an industrial controller, an HMI application or other visualization application that renders selected sets of industrial device data on one or more graphical display screens, a device configuration application, a reporting application configured to generate custom reports based on selected sets of industrial device data, a data collection or historian application, or other such application), wherein; 
b) when incorporating the data visualization system in the device network on the basis of a preplanning/preconfiguration program contained in the data visualization system and in the device, a plug-and-play protocol is executed between the data visualization system and the device, which is used to connect the data visualization system in terms of communication and control to the device (Fig. 10A-B; par. 60, automatically detecting and uploading a device description file for an industrial device to a communications application that serves as a data server between the industrial device and a client-side application), 
c) during this communication and control connection in the case of dedicated control of the device in the device network, a planning/configuration program which is provided in the device and has a multiplicity of monitoring/control objects, wherein the monitoring/control objects are determined and stated by linking the set of visualization aspects to the visualization aspects and visualization-aspect-based data bindings of the device-specific operating data, is loaded into the data visualization system for the purpose of planning/configuring the screen content to be visualized (Fig. 10A-B: 1002, 1004, 1016, 1018; par. 61, where a graphical icon, available configuration settings, and communication statistics for the industrial device are rendered via the communications application based on information in the device description file); 
d) the planning/configuration program loaded into the data visualization system is executed by; 
d1) selecting, with respect to a visualization aspect selected from the set of visualization aspects having the visualization aspects, a corresponding monitoring/control object from the monitoring/control objects (par. 31, view and modify the control program; Fig. 10B: 1018; par. 61); 
d2) loading, according to the visualization-aspect-based data binding of the selected monitoring/control object, operating data of the device-specific operating data, which correspond to this selection, into the data visualization system (par. 31, view and modify the control program; Fig. 10B: 1018; par. 61); and 
d3) visualizing the selected operating data with respect to the selected visualization aspect as the screen content (par. 31, view and modify the control program; Fig. 10B: 1018; par. 61.)

Claim 2, 7: Bliss discloses the method as claimed in claim 1, wherein an HMI terminal or an HMI application is used as the data visualization system (par. 29, human-machine interfaces (HMIs) that render selected items of device data on one or more customized graphical interface screens.)

Claim 3, 8: Bliss discloses the method as claimed in claim 1, wherein the set of visualization aspects having the visualization aspects and the planning/configuration program having the monitoring/control objects are provided when producing the device (Fig. 10B: 1016; par. 63, the device description file stored on the industrial device is retrieved from the device, registered with the communications application, and used to render a graphical icon, configuration settings, and communication statistics for the device.)

Claim 4, 9: Bliss discloses the method as claimed in claim 1, wherein the operating data and the device operating data are at least one of sensor data, actuator data and installation generation data of the technical installation (par. 66, any type of control, communications module, computer, Input/Output (I/O) device, sensor, actuator, instrumentation, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks.)

Claim 5, 10: Bliss discloses the method as claimed in claim 1, wherein the selected visualization aspect from the set of visualization aspects and the corresponding selected monitoring/control object are selected with the aid of a selection menu on a screen of the data visualization system (par. 52, Fig. 6.)

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference does not teach the limitation of a2) from a set of visualization aspects which is available for the device, each visualization aspect can be linked to device-specific operating data of the device operating data, which device-specific operating data are respectively tied to this visualization aspect. The Examiner points to the fact that the client device 102 can view and modify different types of data. Thus, it appears that the Examiner is interpreting the client device 102 as the data visualization device. However, the Examiner does not provide any discussion for how the technical device (on the technical installation side) has different visualization aspects available nor how the visualization aspects are linked to device- specific operating data. In fact, the Examiner's discussion is limited to the data visualization side.
The Examiner respectfully disagrees. The specification of the present invention appears to define ‘visualization aspect’ as follows: 
[Par. 21] … visualization aspect, including the data binding, that is to say the bindings to the operating data BD, BD′, BD″, comprises, for example, the graphical representation of the desired or required image information, graphs, the visualization/presentation logic, the link to the data source as the device GE, GE′, GE″ having the device-specific operating data BD, BD′, BD″, etc.

In other words, rendering data necessarily uses a ‘visualization aspect.’ Bliss discloses rendering of data in a graphical form (par. 31, custom reports based on data.) Therefore, such rendering would necessarily use some visualization aspect to do so.

The Applicant argues that the reference also does not teach the limitation of b) when incorporating the data visualization system in the device network on the basis of a preplanning preconfiguration program contained in the data visualization system and in the device, a plug-and-play protocol is executed between the data visualization system and the device, which is used to connect the data visualization system in terms of communication and control to the device. Bliss teaches a registration process and is not a plug-and-play protocol. For example, a registration may be retrieved from a vendor's website or may be manually installed. The reference does not teach the recited limitation.
The Examiner respectfully disagrees. With respect to ‘plug-and-play’ protocol, as the specification of present invention does not otherwise define what this term means, the Examiner had used a standard dictionary meaning: 
a plug-and-play is defined as denoting or relating to software or devices that are intended to work perfectly when first used or connected, without reconfiguration or adjustment by the user; or a standard for the connection of peripherals to personal computers, whereby a device only needs to be connected to a computer in order to be configured to work perfectly, without any action by the user.

Bliss discloses (Fig. 10A-B; par. 46-48) a registration protocol between the client and industrial devices that does not require further reconfiguration or adjustment by the user, and therefore, it could be reasonably considered ‘plug-and-play.’ Bliss discloses in other embodiments (par. 61) that a prompt may instruct the user to retrieve the device description file from the device vendor's website, or to manually install a device description file provided with the device.

The Applicant argues that the reference does not teach the limitation of c) during this communication and control connection in the case of dedicated control of the device in the device network, a planning configuration program which is provided in the device and has a multiplicity of monitoring control objects, wherein the monitoring control objects are determined and stated by linking the set of visualization aspects to the visualization aspects and visualization-aspect-based data bindings of the device-specific operating data, is loaded into the data visualization system for the purpose of planning configuring the screen content to be visualized. Again, the cited ¶ [0061 ] only teaches registration. The Examiner does not explain how the reference teaches how different monitoring/control objects are taught. Further, as discussed above, the Examiner has not explained how the reference teaches the recited linking nor the data bindings. The reference does not teach these limitations.
The Examiner respectfully disagrees. Bliss discloses at par. 61, Figures 10A and 10B, as cited in the rejection of step c), that at step 1018 a graphical icon, available configuration settings, and communication statistics for the industrial device are rendered via the communications application based on information in the device description file.
Bliss discloses what the device description file entails, and what this registration process accomplishes:
Par. 35: The device description files 108 comprise device definition information that can be read and interpreted by the communications application 106, including but not limited to a device name and/or model, version information, vendor information, communication configuration settings or other device configuration settings, a graphical icon to be used to represent the device in the topology tree, etc.
Par. 35: The registered device description file can also provide the communications application with attributes that enable the communications application to interact or communicate with the industrial device.

In other words, the objects (name and/or model, version information, vendor information, communication configuration settings or other device configuration settings, a graphical icon to be used to represent the device in the topology tree, etc.) in the device description file are read and interpreted (i.e. linked to the visualizations) so as to be rendered, and to allow communication and control.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
8/24/2022